            Case 1:21-cr-00252-OTW Document 19 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
UNITED STATES OF AMERICA,
                                                                 :
                                                                 :   21-CR-00252 (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
MUNIRU IDDRISSU,                                                 :
                                                                 :
                                      Defendant.                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Centers for Disease Control (“CDC”) and the World Health Organization have

advised people to take precautions regarding the Covid-19 pandemic, and the Chief Judge of

this Court has entered standing orders regarding the same. See, e.g., 20-mc-155; CDC, About

Variants of the Virus that Causes COVID-19, https://www.cdc.gov/coronavirus/2019-

ncov/variants/variant.html (July 29, 2021) (identifying Delta as a variant that “spread[s] more

easily and quickly than other variants”); CDC, SARS-CoV-2 Variant Classifications and

Definitions, https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html (Aug. 3,

2021) (identifying the Delta variant as one of “concern” that is circulating in the United States).

         In light of the rising number of Delta variant COVID-19 cases and Mr. Iddrissu’s

advanced age (and therefore, increased risk of severe illness from COVID-19), this Court

adjourns Mr. Iddrissu’s in-person sentencing proceeding on August 24, 2021 at 11:00 a.m. See

CDC, COVID-19 Vaccine Breakthrough Case Investigation and Reporting,

https://www.cdc.gov/vaccines/covid-19/health-departments/breakthrough-cases.html (last

visited Aug. 3, 2021) (showing that people aged 65 and older account for 74% of hospitalized or
         Case 1:21-cr-00252-OTW Document 19 Filed 08/04/21 Page 2 of 2




fatal vaccine breakthrough cases). The August 24, 2021 sentencing proceeding shall be

converted to a telephonic status conference. The dial in information is (866) 390-1828, access

code 158-2687.


       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: August 4, 2021                                                Ona T. Wang
       New York, New York                                   United States Magistrate Judge
